                                                                   Case 8:18-ap-01042-ES             Doc 64 Filed 03/13/19 Entered 03/13/19 15:39:54              Desc
                                                                                                       Main Document Page 1 of 2


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Faye Rasch, State Bar No. 253838                                  FILED & ENTERED
                                                                    3 frasch@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626                                            MAR 13 2019
                                                                      Telephone      714-966-1000
                                                                    5 Facsimile      714-966-1002
                                                                                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                                                                                         Central District of California
                                                                    6 Attorneys for Chapter 7 Trustee                                    BY duarte     DEPUTY CLERK
                                                                      Weneta M.A. Kosmala
                                                                    7

                                                                    8                                 UNITED STATES BANKRUPTCY COURT

                                                                    9                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                             SANTA ANA DIVISION

                                                                   11 In re                                                Case No. 8:16-bk-14227-ES
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 DENNY ROY STEELMAN,                                  Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                    Debtor.

                                                                   14
                                                                      WENETA M.A. KOSMALA, solely in her                   Adv. No. 8:18-ap-01042-ES
                                                                   15 capacity as Chapter 7 Trustee of the Estate of
                              Tel 714-966-1000




                                                                      Denny Roy Steelman,                                  ORDER APPROVING FIFTH
                                                                   16                                                      STIPULATION TO FURTHER EXTEND
                                                                                     Plaintiff,                            DISCOVERY CUTOFF DATE AND
                                                                   17                                                      CONTINUE PRE-TRIAL CONFERENCE
                                                                              v.
                                                                   18
                                                                      KEVIN LIEBECK, as executor of the Estate of          PRE-TRIAL CONFERENCE:
                                                                   19 DENNY ROY STEELMAN, KEVIN                            DATE: May 9, 2019
                                                                      LIEBECK as successor Trustee of the Survivors        TIME: 9:30 a.m.
                                                                   20 Trust, as under the 2010 Steelman Inter-Vivos        CTRM: 5A
                                                                      Trust; MARK ZIEBOLD as trustee of the
                                                                   21 Private Retirement Trust, SHAUNAH LYNN
                                                                      STEELMAN; an individual, JODI DENISE
                                                                   22 STEELMAN, an individual, NATIONWIDE
                                                                      LIFE INSURANCE COMPANY and
                                                                   23 NATIONWIDE LIFE AND ANNUITY
                                                                      COMPANY,
                                                                   24
                                                                                     Defendants.
                                                                   25

                                                                   26
                                                                   27

                                                                   28
                                                                        Error! Unknown document property name..Error!
                                                                        Unknown document property name.
                                                                                                                                                                          ORDER
                                                                   Case 8:18-ap-01042-ES               Doc 64 Filed 03/13/19 Entered 03/13/19 15:39:54          Desc
                                                                                                         Main Document Page 2 of 2


                                                                    1            The Court having considered the Fifth Stipulation to Further Extend Discovery Cutoff Date

                                                                    2 and to Continue Pre-Trial Conference (“Stipulation”) filed on March 13, 2019, as Docket No. 63,

                                                                    3 entered into by and between plaintiff Weneta M.A. Kosmala (“Plaintiff”), in her capacity as the

                                                                    4 duly appointed and acting Chapter 7 trustee of the bankruptcy estate of debtor Denny Roy

                                                                    5 Steelman (“Debtor”), and defendants Kevin Liebeck, as executor of The Estate Of Denny Roy

                                                                    6 Steelman, Kevin Liebeck, as successor Trustee of The Survivors Trust, as under the 2010 Steelman

                                                                    7 Inter-Vivos Trust; Mark Ziebold as Trustee of The Private Retirement Trust, Shaunah Lynn

                                                                    8 Steelman; an individual, Jodi Denise Steelman, an individual, Nationwide Life Insurance Company

                                                                    9 and Nationwide Life and Annuity Company, (collectively “Defendants,” and collectively with

                                                                   10 Plaintiff, “Parties”), and for good cause shown,

                                                                   11            IT IS ORDERED:
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12            A.       The Stipulation is approved, and
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13            B.       The Discovery Cutoff is extended from April 1, 2019, through and including

                                                                   14 September 1, 2019;

                                                                   15            C.       The Pre-Trial Conference presently set for May 9, 2019, is continued to September
                              Tel 714-966-1000




                                                                   16            19, 2019 at 9:30 a.m. A Pre-Trial Order shall be filed by September 5, 2019.

                                                                   17
                                                                                                                         ####
                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23
                                                                         Date: March 13, 2019
                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28
                                                                        Error! Unknown document property name..Error!
                                                                        Unknown document property name.
                                                                                                                             2                                      ORDER
